Case 7:20-cv-00006-TTC-RSB Document 15 Filed 11/13/20 Page 1 of 1 Pageid#: 319

                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                              ROANOKE DIVISION

 TIMOTHY WAYNE DRAKE,                          )
                                               )
        Plaintiff,                             )       Civil Action No. 7:20cv00006
                                               )
 v.                                            )       MEMORANDUM OPINION
                                               )
 HAROLD W. CLARKE, et al.,                     )       By: Hon. Thomas T. Cullen
                                               )           United States District Judge
        Defendants.                            )


        Plaintiff Timothy Wayne Drake, proceeding pro se, filed this civil action under 42 U.S.C.

 § 1983. By conditional filing orders entered January 6 and 31, 2020, the court advised Drake

 that he must notify the court in writing immediately upon his transfer or release and must

 provide the court with his new address. (See ECF Nos. 4 and 5). On November 12, 2020, an

 order the court mailed to Drake was returned as undeliverable and with no forwarding address.

 (See ECF No. 14.) Drake has not provided the court with an updated address. Accordingly,

 the court will dismiss this action without prejudice for failure to comply with the court’s order.

 The court notes this dismissal is without prejudice to Drake’s opportunity to refile his claims

 in a separate civil action, subject to the applicable statute of limitations.

        ENTERED this 13th day of November, 2020.


                                                        /s/ Thomas T. Cullen
                                                       ________________________________
                                                       HON. THOMAS T. CULLEN
                                                       UNITED STATES DISTRICT JUDGE
